Case: 13-20524      Document: 00512800027         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20524
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 10, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MICHAEL DUSHON DUNCAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-61-13


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Michael Dushon Duncan has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Duncan has filed a response and a motion for the appointment of
new counsel. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Duncan’s response.                 We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20524    Document: 00512800027    Page: 2   Date Filed: 10/10/2014


                                No. 13-20524

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, and counsel is excused from further responsibilities herein.
Duncan’s motion for the appointment of counsel is DENIED as untimely. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). The APPEAL
IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2